TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00602-CV


Austin Fiberglass Design & Production; Erica Dorn; and Michael Barnett, Appellants


v.



Stacey Knight and Bill Knight, Appellees






FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY

NO. 6273, HONORABLE HOWARD S. WARNER II, JUDGE PRESIDING 






	Appellants Austin Fiberglass Design & Production, Erica Dorn, and Michael Barnett
filed a notice of appeal on October 12, 2001.  On January 6, 2002, this Court notified the court
reporter and county clerk that the records in this cause were overdue.  Tex. R. App. P. 37.3(a)(1). 
On February 8, 2002, the court reporter and county clerk notified the clerk of this Court that no
payment for the records had been made,  nor any payment arrangements made.  Tex. R. App. P.
35.3(a)(2), (b)(3).  Further, appellants notified the county clerk that they intended to file a motion
to dismiss the appeal.  By a telephone call on January 31, 2002, appellants notified the clerk of this
Court that they desired to dismiss the appeal and would file a motion to dismiss.

	To date, we have not received such a motion.  However, based on the failure to pay
for or make payment arrangements for the records, resulting in overdue records, we dismiss the
appeal for want of prosecution.  Tex. R. App. P. 37.3(b), (c); 42.3(b).


					___________________________________________
					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   February 22, 2002
Do Not Publish